Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 recites the limitation "the first plurality of frame components" and “the second plurality of frame components” in lines 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim. The first and second plurality of frame components are first introduced in claim 50.  Claim 56 is not dependent on claim 50.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 33, 37, 42, 46-48, 51, and 53-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 3,826,326 (Blair) in view of USPN 4,453,763 (Richards) and US Pub 2010/0078254 (Rolfe).
Regarding claims 21, 51 and 53, Blair discloses a vehicle frame comprising a front frame portion (generally at 68 in Fig 12 and at 30 in Fig 25) and a mid-frame portion (generally at 17 and 12 in Fig 12); an engine I (See Fig 25) mounted to the front frame portion; a front suspension 45 coupled to the front frame portion, defined by left and right side suspension assemblies, front wheels G, defined by a front left wheel coupled to the left side suspension assembly and a front right wheel coupled to the right side suspension assembly, a steering assembly H (See Fig 30) coupled to the front wheels; a single rear wheel E coupled to the frame rearward of the mid frame portion, and drivingly coupled to the engine (See Col 3, lines 14-35).  Blair does not disclose side by side seats, but shows the steering wheel on one side of the frame, which infers that side by side seats could be positioned on the frame.  In addition, Richards shows that side by side seats are well known on three wheeled vehicles.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide side by side seats in order to provide another person to accompany the driver and not have his/her view obstructed by the driver and being comfortably positioned for within the passenger compartment. The combination of Blair and Richards does not show that the single rear wheel have left and right sides that are unobstructed by the mid frame portion such that the single rear wheel is positioned rearward of a rearward most point of the vehicle frame.  However, Rolfe discloses a design of a frame made of a plurality of body panels (See Fig 53 in Rolfe) for a three wheeled vehicle that exposes both left and right sides of the rear wheel such that it is not obstructed by the mid frame portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the frame of the three-wheeled vehicle in Blair as taught by Rolfe in order to provide a sleek design that minimizes the weight of the vehicle.
Regarding claim 33, Blair discloses a rear suspension comprising a rear swing arm 70, extending from the mid frame portion with the single rear wheel E coupled to the rear swing arm 70.
Regarding claim 37, Blair discloses that the steering assembly H is supported by a front portion of the front frame portion.  (See Figs25 and 30).
Regarding claim 42, Blair discloses that the front frame portion defines an engine cradle (at 30, see Figs 12, 25 and 30), and a front portion of the engine cradle supports both the engine and the front suspension (at 30a, 30b) and a second portion of the engine cradle supports the steering assembly H. (See the combination of Figs 25 and 30).
Regarding claim 46, both Richards and Rolfe disclose that at least a portion of a seating surface of the side by side seats is positioned vertically lower than an uppermost extent of the front wheels.  (See Fig 1 in Richards and Fig 7A in Rolfe).
Regarding claim 47, the combination of Blair, Richards and Rolfe discloses that the front frame portion, the engine, the front suspension, and the steering assembly can all be positioned forward from a point of the vehicle frame defined by its center of gravity.  (See Fig 26A, B in Rolfe. Regarding Blair, it is noted that the locations and weight of the engine I, the steering assembly 96, 97 (Fig 30), the front suspension and front frame portion 5 would place these components forward of a center of gravity in the Blair vehicle).
Regarding claim 48, Blair discloses the front frame portion comprising individual components coupled together to form a unitary weldment and the components comprise slots or tabs.  (See Figs 3-11 and Col 3, lines 35-Col 5, lines 53).
Regarding claim 54, Blair discloses a rear swing arm 70 extending rearwardly from the mid frame portion, the single rear wheel coupled to the rear swing arm, one side of the left and right sides of the single rear wheel E is unobstructed by the rear swing arm.  (See Fig 25 in Blair).
Regarding claim 55, Blair discloses a shock absorber (at 80 in Figs 27 and 28) having a lower end coupled to the single rear wheel E and an upper end coupled to the mid frame portion, the one side of the left and right sides of the single rear wheel also unobstructed by the shock absorber.  (See Fig 27).
Regarding claim 56, as best understood, the frame of Blair shows a first plurality of frame components and a second plurality of frame components which are attachable to each other as a single unit.  (See Fig 3-12).
Regarding claim 57, Blair discloses that the subassemblies can be attached.  Any component or assembly that can be attached can also be removed, and therefore is removably attached.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of the new rejections with respect to claims 46-48 that were not addressed in the previous Office Action, this Office Action is non-final.

Allowable Subject Matter
Claims 22-32, 34-36, 38-41, 43-45, 49-50, and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616